Bell, J.
1. “In bringing suit against a municipal corporation for damages on account of a personal injury, it is necessary to allege a substantial compliance with the Civil Code, § 910, which requires a presentation in writing of such claim to the governing authority of the municipality for adjustment, stating the time, place, etc., before bringing suit, and allows the municipal authorities thirty days in which to act on the claim. A petition which' fails to do this is demurrable. Saunders v. City of Fitzgerald, 113 Ga. 619 (38 S. E. 978); City of Columbus v. McDaniel, 117 Ga. 823 (45 S. E. 59); Langley v. City Council of Augusta, 118 Ga. 590 (45 S. E. 486, 98 Am. St. R. 133).” City of Tallapoosa v. Brock, 138 Ga. 622 (1) (75 S. E. 644).
2. “When a number of days is prescribed for the exercise of any privilege, or the discharge of any duty, only the first or last day shall be counted; and if the last day shall fall on the Sabbath, another day shall be allowed in the computation.” Civil Code (1910), §4, par. 8.
3. Where, in a suit for damages against a municipal corporation on account of a personal injury, it appeared from the petition that the claim was first presented to the governing authority of the municipality for ad justment on October 16th next prior to the filing of the suit on November 15th, the action was subject to general demurrer. Only the first or last of these days should be counted; and this being done, the action was commenced before the municipality had been allowed the statutory period of thirty days after the claim had been presented, within which to consider and act upon the same. Eor this reason the petition was properly dismissed. Saunders v. City of Fitzgerald, supra; Williamson v. Mayor &c. of Savannah, 19 Ga. App. 784 (1) (92 S. E. 291); Reid v. Jordan, 56 Ga. 283 (2); Knoxville City Mills Co. v. Lovinger, 83 Ga. 563 (10 S. E. 230).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.